Citation Nr: 1450542	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent and/or other chemicals.

3.  Entitlement to service connection for a cardiological disability, including hypertension, to include as due to exposure to an herbicidal agent and/or other chemicals.

4.  Entitlement to service connection for a lung disability, to include as due to exposure to an herbicidal agent and/or other chemicals.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from November 1972 to November 1974, with subsequent service in the United States Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for lung disability, to include as due to exposure to an herbicidal agent and/or other chemicals, will be addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders of the Republic of Vietnam or on the inland waterways during his active duty.

2.  The evidence of record includes current diagnoses of diabetes mellitus, type II, and cardiological disabilities, including hypertension.

3.  The Veteran did not experience diabetes mellitus, type II, or a cardiological disability, including hypertension, during active duty or a continuity of symptoms of diabetes mellitus, type II, or a cardiological disability, including hypertension, since discharge from active duty.

4.  The Veteran's diabetes mellitus, type II, and hypertension did not manifested to a compensable degree within one year of discharge from active duty.

5.  The diabetes mellitus, type II, and cardiological disability, including hypertension, are not causally or etiologically related to his active service, to include exposure to an herbicidal agent and/or other chemicals.

6.  Right ear hearing loss pre-existed the Veteran's active duty and was not shown to have worsened therein.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A cardiological disability, including hypertension, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the claims at issue herein, the RO's October 2009 letter advised the Veteran of the necessary information and evidence to substantiate a claim of service connection for a cardiological disability and right ear hearing loss.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was not provided a VA examination pursuant to his claims of entitlement to service connection for diabetes mellitus, type II, or a cardiological disability, including hypertension.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  

In this case, the evidence of record does not demonstrate an association between the Veteran's military service and his diabetes mellitus, type II, or a cardiological disability, including hypertension.  While the holding in McLendon established a low threshold, the holding makes abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran claimed that his diabetes mellitus, type II, and a cardiological disability, including hypertension, are related to his active duty service; however, his service treatment records did not demonstrate complaints or treatment for either disability or symptoms thereof.  Further, there was no competent evidence indicating that his diabetes mellitus, type II, or a cardiological disability, including hypertension, may be related to his active duty.  The only evidence of record indicating an association between his diabetes mellitus, type II, and a cardiological disability, including hypertension, and his military service is the Veteran's contentions.  As will be determined herein, the Board finds that the Veteran's lay assertions do not constitute competent evidence of etiology with respect to his diabetes mellitus, type II, or cardiological disability, including hypertension.  As such, the Board finds these contentions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claims of entitlement to service connection for diabetes mellitus, type II, and a cardiological disability, including hypertension, was not warranted.  McLendon, 20 Vet. App. at 83.

Moreover, if a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association" threshold, then that element of 38 U.S.C.A. 
§ 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (holding that canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous).  It is clear to the Board that more than a mere contention is required.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

In March 2010, the Veteran was afforded a VA examination to assess his right ear hearing loss.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, assessed his past medical history, documented his current right ear hearing acuity, and rendered an etiological opinion with respect to the salient question presented by the Veteran's claim.  The Board, therefore, concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that it may proceed to an adjudication on the merits of the claims of entitlement to service connection for diabetes mellitus, type II, cardiological disability, including hypertension, and right ear hearing loss.

I. Diabetes Mellitus, Type II, and a Cardiological 
Disability, Including Hypertension

The Veteran asserts that his diabetes mellitus, type II, and a current cardiological disability, including hypertension, are due, in part, to in-service exposure to an herbicidal agent during his active duty.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  In order for presumptive service connection to be granted, the evidence must demonstrate that a veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Service on a deep-water naval vessel in waters offshore of the Republic of Vietnam is not qualifying service in the Republic of Vietnam for purposes of this presumption.  Id. at 1193-94; VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders:  ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Note (3) under 38 C.F.R. § 3.309(e) specifically excludes hypertension as a disability subject to presumptive service connection consequent to in-service exposure to an herbicidal agent.  As such, service connection for hypertension, as due to exposure to an herbicidal agent, is denied on a presumptive basis.

With respect to diabetes mellitus, type II, and non-hypertension cardiological disabilities, the Veteran does not assert, nor does the evidence of record demonstrate that he served on the land or inland waters of the Republic of Vietnam.  Indeed, the evidence of record demonstrates that the Veteran served aboard various ships in the waters off the coast of the Republic of Vietnam, including the U.S.S. Bennington, U.S.S. Shangri-La, and U.S.S. Franklin D. Roosevelt.  The Board notes that the U.S.S. Bennington and U.S.S. Shangri-La were both Essex-class aircraft carriers and the U.S.S. Franklin D. Roosevelt was a Midway-class aircraft carrier.  Consequently, each was a deep-water vessel that did not enter the navigable inland waters of the Republic of Vietnam.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  

However, the Veteran asserts that, while serving aboard these ships, he was exposed to herbicidal agents while cleaning aircraft that landed on or flew over the mainland of the Republic of Vietnam.  He also asserts that he was exposed to herbicidal agents via the use of contaminated water.  Specifically, the Veteran alleges that these ships would draw in water off the coast of the Republic of Vietnam and the filters aboard would not purify the water enough to remove the herbicidal agents.  Moreover, the Veteran asserted that he was exposed to herbicidal agents that wafted off the mainland of the Republic of Vietnam to his ship, which was operating within several miles of the coast.  However, the only evidence of record that the Veteran was exposed to an herbicidal agent via washing aircraft, through the consumption or use of contaminated water, or through airborne herbicides are the Veteran's statements.  The evidence of record does not demonstrate that the Veteran possesses the knowledge, skills, or experience to identify the presence of an herbicidal agent or his exposure thereto, including as a result of washing aircraft, by using or consuming filtered water, or through the air.  See Jandreau, 492 F.3d at 1377.  As such, his statements to that effect are not competent evidence as to in-service exposure to an herbicidal agent.  

Further, according to a May 2009 memorandum issued by the Joint Services Records Research Center (JSRRC), to date the JSRRC has found no evidence that indicates that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ship operating off the coast of the Republic of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC has been unable to document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over the Republic of Vietnam or from equipment that was used in the Republic of Vietnam.  As such, the JSRRC could not provide any evidence to support the Veteran's claim on in-service exposure to an herbicidal agent while serving aboard any of the ships on which he was stationed.

Based on the above, the Board finds that the preponderance of the evidence is against finding that the Veteran was exposed to an herbicidal agent during his active duty.  As such, service connection for diabetes mellitus, type II, and non-hypertension cardiological disability, as due to exposure to an herbicidal agent, is denied on a presumptive basis.  38 U.S.C.A. § 1116(f).  Despite these findings, when service connection for a claimed disability cannot be granted on a presumptive basis, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record includes diagnoses of diabetes mellitus, type II, and cardiological disabilities, including hypertension.  As such, this aspect of service connection has been established.

With respect to an in-service event or injury, as determined above, the Board found that the Veteran's assertions are not competent evidence as to in-service exposure to an herbicidal agent.  Further, the evidence of record does not otherwise support finding that he was exposed to an herbicidal agent during his active duty.  However, the Veteran also asserted that he was exposed to chemicals associated with his service aboard various ships.  Specifically, the Veteran asserted that the ships on which he served required daily blowing of their stacks, resulting in service members on the deck of the ships being exposed to plumes of soot.  He stated that, although measures were undertaken to avoid such exposure (for example, maneuvering the ship so that the wind would carry the soot away), exposure occasionally occurred.  The Board finds that the Veteran's assertions are competent evidence as to exposure to soot consequent to the blowing of the ships' stacks.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Moreover, the Veteran claimed that he was exposed to chemicals associated with military aircraft maintenance, including jet fuel and hydraulic fluid.  Indeed, the Veteran's service personnel records demonstrate that this Military Occupational Specialty was Aircraft Mechanic.  Consequently, the Board finds that the Veteran's statements are competent and credible evidence of exposure to chemicals associated with aircraft maintenance.  Based on the above, the Board finds that the preponderance of the evidence establishes the occurrence of in-service exposure to various chemicals.  The salient issue is, thus, whether the Veteran's diabetes mellitus, type II, and/or a cardiological disability, including hypertension, is/are due to his in-service exposure to these chemicals.

The Veteran was asked to submit or identify evidence in support of his claims; however, he did not submit or identify any evidence that indicated that there may be an etiological association between his diabetes mellitus, type II, or a cardiological disability, including hypertension, and his active duty beyond his own assertions.  The Veteran is reminded that, while VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The Veteran's service treatment records were negative for complaints of and/or treatment for diabetes mellitus, type II, or a cardiological disability, including hypertension.  The first treatment for and diagnosis of diabetes mellitus, type II, and a cardiological disability, including hypertension, were rendered many years after the Veteran's active duty.  There is no competent evidence that the Veteran's diabetes mellitus, type II, or a cardiological disability, including hypertension, was etiologically related to his active duty.  As such, the Board finds that service connection on a direct basis for diabetes mellitus, type II, and a cardiological disability, including hypertension, is denied.

In making this determination, the Board acknowledges the Veteran assertions that he experienced hypertension or a "hypertension attack" during his active duty service, specifically in 1973, while on temporary duty assignment in Souda Bay, Crete, Greece.  In an October 2010 statement, the Veteran asserted that he received a "white pill" to treat his "hypertension attack," which resolved his pain.  During the January 2013 Board hearing, the Veteran asserted that the white pill was actually nitroglycerin.  However, the Veteran's service treatment records do not reflect complaints of or treatment for hypertension, a "hypertension attack," or anything similar thereto.  Further, in November 1974, the Veteran underwent a separation examination, which resulted in no findings of clinical abnormalities, as well as blood pressure of 116/86.  There was no reference to "hypertension attacks," hypertension, high blood pressure, or other cardiological disability.  Moreover, the evidence of record does not establish that the Veteran has the knowledge, skills, or experience to diagnose "hypertension attack," hypertension, or other cardiological disability.  See Jandreau, 492 F.3d at 1377.  As such, the Board finds that the Veteran's statements are not credible evidence as to experiencing an in-service hypertension or a "hypertension attack."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).

During the pendency of this appeal, the Veteran essentially asserted that his current diabetes mellitus, type II, and hypertension existed since his active duty.  The Board construes the Veteran's assertions as both a claim for service connection based on a continuity of symptomatology and as a claim that his diabetes mellitus, type II, and/or hypertension was/were manifested to a compensable degree within one year of his active duty separation. 

Service connection on the basis of a continuity of symptomatology is available for diabetes mellitus, type II, or hypertension.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted on presumptive basis for a disability due to the proximity of its manifestation to a veteran's active duty.  Certain chronic diseases, such as diabetes mellitus, type II, and hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

However, as discussed above, the Veteran's service treatment records did not indicate that he complained of or was treated for diabetes mellitus, type II, or hypertension.  The Board specifically determined that the Veteran's statements as to experiencing an in-service hypertension or a "hypertension attack" were not credible evidence thereof.  Further, the Veteran's initial post-service treatment for or diagnosis of diabetes mellitus, type II, and hypertension did not occur for many years after the Veteran's service separation from active duty.  Consequently, the Board finds that the evidence of record did not demonstrate that it was at least as likely as not that the Veteran's diabetes mellitus, type II, or hypertension was present to a compensable degree within a year of his separation from active duty.  As such, presumptive service connection is denied for diabetes mellitus, type II, and hypertension.  Id.  Further, the Board finds that the evidence does not establish that it was at least as likely as not that there was a continuity of symptomatology since the Veteran's active duty with respect to both his diabetes mellitus, type II, and hypertension.  As such, service connection based on a continuity of symptomatology is denied for diabetes mellitus, type II, and hypertension.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his current diabetes mellitus, type II, and a cardiological disability, including hypertension, (1) were incurred in or due to his active duty; (2) were present to a compensable degree within one year of his active duty separation; and/or (3) exhibited a continuity of symptomatology since his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of diabetes mellitus, type II, and a cardiological disability, including hypertension, or the onset thereof, are too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's lay opinion as to the medically complex question is accorded no probative value.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's diabetes mellitus, type II, and a cardiological disability, including hypertension, were incurred in or due to his active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection is not warranted for diabetes mellitus, type II, or a cardiological disability, including hypertension.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Right Ear Hearing Loss

The Veteran asserted that his current right ear hearing loss did not exist prior to his active duty and was caused by in-service exposure to acoustic trauma and/or "experimental" injections received.  Alternatively, the Veteran essentially asserts that his pre-existing right ear hearing loss was aggravated by in-service exposure to acoustic trauma.

Impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

In February 1966, the Veteran underwent an induction examination that included an assessment of his hearing acuity.  The Veteran's right ear puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
15 (25)
45 (50)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law. Accordingly, service connection may not be granted on the basis of aggravation of a pre-existing disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim must be considered one for service incurrence or direct service connection.

Where a pre-existing disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The February 1966 audiometric findings show the presence of hearing loss in the right ear at 3000 and 4000 Hertz.  Given that right ear hearing loss was noted upon the Veteran's entry into active duty, the Board finds that the presumption of soundness does not attach and that right ear hearing loss pre-existed active duty.  Therefore, his service connection claim is one for aggravation, not in-service incurrence.  Cf. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); 38 U.S.C.A. § 1153.

During the Veteran's first period of active duty, his service treatment records do not reflect that he complained of or was treated for right ear hearing loss or decreased right ear hearing acuity.  In February 1970, the Veteran underwent a separation examination that showed that his puretone thresholds, in decibels, were as follows:


  

HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10

The Board notes that the results for the right ear on the February 1970 examination are not consistent with the other audiometric findings in the service treatment records.

The Veteran entered into a second period of active duty in November 1972.  An enlistment examination included an assessment of his hearing acuity, which showed that his right ear puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
55

During his second period of active duty, the Veteran's service treatment records did not reflect complaints of or treatment for right ear hearing loss or decreased right ear hearing acuity.

In November 1974, the Veteran underwent a separation examination.  This examination demonstrated that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
40

Although the Veteran's asserts that his right ear hearing acuity decreased over the course of his two periods of active duty, his assertions are contradicted by the clinical evidence of record, and, thus, the Board finds that his assertions are not credible or persuasive.  Layno, 6 Vet. App. at 469-70; Caluza, 7 Vet. App. at 511.  The audiometric results show no significant shift in puretone thresholds during active duty.

In this regard, in March 2010, the Veteran underwent a VA audiological examination.  After reviewing the relevant evidence of record, interviewing the Veteran, and administering clinical testing, the examiner rendered a diagnosis of right ear hearing loss that pre-existed his active duty.  The examiner then opined as follows:

[The Veteran] had a pre-existing hearing loss at 4000 [Hertz] for his right ear at enlistment that was not significantly changed from enlistment in 1966 to final separation in 1974...[The] additional hearing loss now present for the right ear occurred in the intervening years between military separation and this date.  Current literature supports hearing loss from noise exposure occurs close in time to acoustic trauma.  Therefore, the [V]eteran's hearing loss is less likely as not caused or the result of his military noise exposure.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no probative evidence of record that supported finding that the Veteran's pre-existing right ear hearing loss was aggravated during his active duty.  The only competent and probative opinion of record with respect to this issue was that of the March 2010 VA examiner which was negative to the Veteran's claim.

To the extent that the Veteran asserts that his current right ear hearing loss was aggravated by his active duty service, specifically acoustic trauma and injections, the Board finds that the matter of the determination of aggravation of hearing loss beyond its natural progression is more suited to the realm of medical, rather than lay expertise.  The precise determination of aggravation beyond the natural course of a disability is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions as to aggravation.  Jandreau, 492 F.3d at 1377.  Further, the objective audiometric data demonstrated no such aggravation as a result of either period of the Veteran's active duty.  Consequently, the Veteran's assertions do not constitute competent evidence of aggravation in this case.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's pre-existing right ear hearing loss was aggravated during his active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for right ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

In making this determination, the Board finds that the presumption of aggravation is not applicable in the Veteran's case.  This is so because this presumption applies only to situations where there is a demonstrable worsening of the claimed disability.  In situations where there is no shown increase in severity, as is the case with the Veteran's right ear hearing loss, aggravation of the pre-existing disability will not be conceded.  38 C.F.R. § 3.306(b).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, is denied.

Entitlement to service connection for a cardiological disability, including hypertension, to include as due to exposure to an herbicidal agent, is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

In May 2010, the Veteran was provided a VA examination to assess whether any current lung disability was related to the Veteran's in-service exposure to asbestosis.  At the conclusion of the examination, the examiner opined that abnormal findings from imaging studies were associated with a then recent coronary artery bypass graft.  The examiner then stated that asbestosis was not present.

Since the May 2010 VA examination, the Veteran has submitted evidence that shows diagnoses of lung disabilities, including asbestosis and asthma.  Given that the May 2010 VA examiner did not find asbestosis and did not provide etiological opinions about any lung disability, the Board finds that the May 2010 VA examination is not adequate for purposes of adjudicating the Veteran's claim.  As such, a remand to provide the Veteran with another VA examination is required.

Additionally, during the January 2013 Board hearing, the Veteran testified that he received treatment for lung disability from a Dr. "Hebron" (phonetically spelled by the transcriptionist).  The Veteran indicated that this doctor ceased his practice of medicine many years ago, but that his treatment records may still be available.  As such, while the Veteran's claim is in remand status, the AOJ must attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain the private treatment records identified by the Veteran during the January 2013 Board hearing associated with treatment received from Dr. "Hebron."  All attempts to obtain this evidence must be documented and that documentation must be associated with the claims file.

2.  The AOJ should then provide the Veteran with the appropriate VA examination for the purpose of determining the nature and etiology of any current lung disability.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lung disability was incurred in or aggravated by the Veteran's active duty.  In so doing, the examiner must discuss the Veteran's in-service exposure to asbestos, soot, jet fuel, hydraulic fluid, and any other chemical associated with service on the deck of aircraft carrier and as an Aircraft Mechanic, as well as the Veteran's assertions.

The examiner is advised that the phrase at least as likely as not does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for all opinions.

3.  The AOJ must advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report, without good cause, to include the denial of his claim.  See 38 C.F.R. § 3.655 (2013).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for a lung disability, to include as due to exposure to an herbicidal agent, must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


